Citation Nr: 0707536	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  06-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased initial evaluation for the 
veteran's service connected posterior cruciate ligament 
injury of the left knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased initial evaluation for 
service connected degenerative disc disease status post C5-6, 
C6-7 discectomy, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for 
service connected bilateral hearing loss, currently evaluated 
as noncompensably disabling.

5.  Entitlement to an increased evaluation for the veteran's 
service connected status post excision of scars of basal cell 
carcinoma of the left forearm and back, and excision of 
seborrheic keratosis, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984, and from August 1987 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for a right knee 
disability, and which granted service connection to all other 
issues on appeal, at the above noted levels.  The veteran 
continues to disagree with the denial of service connection 
for a right knee disability, and the initial evaluations 
assigned for all other issues on appeal.


REMAND

In a statement received at the Board on February 6, 2007, the 
veteran requested that he be provided with a hearing with a 
Veterans Law Judge via videoconference at his nearest VA 
office.  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for 
a videoconference hearing at the RO 
before a Veterans Law Judge.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



